Citation Nr: 0623901	
Decision Date: 08/08/06    Archive Date: 08/18/06

DOCKET NO.  03-15 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a higher initial evaluation for residuals of 
bilateral ovarian cystectomies, currently assigned a 10 
percent evaluation.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Kay Hudson, Counsel




INTRODUCTION

The veteran had active service from June 1997 to June 2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of December 2001, which granted service connection for 
ovarian cystectomy residuals, and assigned a 10 percent 
evaluation.  The case was previously remanded by the Board in 
March 2005.

In connection with the current appeal, the veteran submitted 
a report of an ultrasound in April 2005, which disclosed sub-
endometrial cysts, noted to be often associated with 
adenomyosis.  Accompanying that report, she submitted an 
article on adenomyosis and endometrial polyps.  The Board 
also observes that the veteran's in-service ovarian surgery 
in April 1998 also disclosed a lesion thought to be 
endometriosis, and the surgery in January 2001 resulted in 
diagnoses including endometrioma.  Service connection is not 
in effect for any endometrial disorder, nor has she filed a 
formal claim for service connection for such disorder.  
However, her submission of medical evidence of endometriosis 
in connection with the current claim may be construed as an 
informal claim for service connection for an endometrial 
disorder, and this matter is REFERRED to the RO for 
appropriate action.    


FINDING OF FACT

Since the effective date of service connection, residuals of 
bilateral ovarian cystectomies are controlled with continuous 
treatment and medication. 




CONCLUSION OF LAW

Since the effective date of service connection, the criteria 
for an evaluation in excess of 10 percent rating for 
bilateral ovarian cystectomies have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.116, 
Diagnostic Code 7615 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on her behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 
523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 
367 (2001).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  
Since the veteran appealed the initial rating assigned for 
this condition, the entire body of evidence is for equal 
consideration.  Consistent with the facts found, the rating 
may be higher or lower for segments of the time under review 
on appeal, i.e., the rating may be "staged."  See Fenderson 
v. West, 12 Vet. App. 119 (1999).

Disease, injury, or adhesions of the ovaries are rated under 
a general formula for rating female reproductive organ 
diseases, injuries, or adhesions.  Under this formula, 
symptoms that do not require continuous treatment are rated 
noncompensable.  Symptoms that require continuous treatment 
warrant a 10 percent rating.  Symptoms not controlled by 
continuous treatment warrant a 30 percent rating.  38 C.F.R. 
§ 4.116, Code 7615.  

Service medical records reveal that in April 1998, the 
veteran underwent bilateral cystectomy and wedge resection of 
the ovaries.  She had bilateral ovarian cysts with a right 
hemorrhagic cyst, hemoperitoneum, and polycystic ovaries.  In 
January 2001, she again underwent abdominal surgery.  She had 
a right ovarian cyst, and multiple dense pelvic adhesions.  
She underwent ovarian cystectomy, lysis of adhesions, and 
repair of ileal serosal tear.  

On a VA examination in July 2001, a history of previous 
ovarian cystectomies was noted.  She had been placed on birth 
control pills to help decrease the incidence of recurrent 
ovarian cysts.  She had abdominal discomfort with menses.  On 
examination, no cysts were noted on palpation, although she 
had mild tenderness with palpation over the ovaries.  The 
examiner concluded that her post-operative ovarian 
cystectomies were well-controlled with hormone therapy.  

Records of the veteran's treatment as a military dependent 
show that in March 2004, she complained of irregular and 
heavy vaginal bleeding with abdominal cramping.  She was 
noted to be off the birth control patch at present.  On 
evaluation, it was noted that she had delivered about 18 
months earlier.  Since then she had experienced metrorrhagia 
and heavy vaginal bleeding.  On the birth control patch, she 
had heavy bleeding for 4 to 5 days; after removing the patch, 
she would bleed heavily until it was replaced.  She had 
currently been without the patch for a week, and vaginal 
bleeding had started the previous day.  On examination, she 
had mild supra-pubic tenderness to palpation.  The assessment 
was dysfunctional uterine bleeding.  She was instructed to 
replace the patch, with routine gynecology follow-up planned.  

The evidence of record next shows treatment in April 2005, 
when she complained of chronic pelvic pain. She said she had 
been off oral contraceptives during the preceding year, as 
she was attempting to conceive.  An ultrasound disclosed both 
ovaries to be normal in size and appearance with functional 
follicles seen bilaterally.

On a VA examination in April 2005, the veteran was noted to 
be currently on no medications.  Previously, her condition 
had been well-controlled on hormone replacement therapy using 
oral contraceptives, but since she had been off oral 
contraceptives, trying to conceive another child, she had 
been having increasing difficulty with long, heavy menses and 
leg and back pain.  A gynecological examination was not 
conducted because she wanted to wait until a full gynecology 
examination scheduled for May 2005.  She was instructed to 
forward this examination report to VA after it was completed; 
however, no further evidence has been forthcoming.  

Based on the evidence of record, the veteran's symptoms have 
been well-controlled with regular treatment and continuous 
medication.  The most recent evidence, dated in April 2005, 
shows that she had symptoms of heavy bleeding and abdominal 
pain, but she was not taking medication, nor does the 
evidence show she had been treated for the past year.  The 
evidence does not indicate that continuous treatment has 
failed to control her symptoms.  

Moreover, there are no distinct periods of time, since the 
effective date of service connection, during which residuals 
of bilateral ovarian cystectomies would warrant a higher 
rating than assigned.  See Fenderson v. West, 12 Vet. App. 
119 (1999).  In this regard, although she has not provided 
(or authorized the release of) all post-service medical 
records, the evidence indicates that she has been treated 
successfully with oral contraceptives, except while pregnant 
or trying to conceive.  There has been no recurrence of any 
ovarian cyst since the January 2001 surgery, and an 
ultrasound in April 2005 showed the ovaries to be entirely 
normal.  

Although a separate rating could be assigned for any surgical 
scars so long as the symptomatology was not "duplicative of 
or overlapping with the symptomatology" of the other 
condition.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  
However, the veteran has never alleged that the surgical 
scars are painful or abnormal in any manner, and the medical 
evidence does not indicate such. 

The preponderance of the evidence is against a rating higher 
than 10 percent; therefore, the benefit-of-the-doubt doctrine 
is inapplicable, and the claim must be denied.  38 U.S.C. § 
5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  

In October 2004, the veteran was sent a letter, advising her 
of the information necessary to substantiate her claim for a 
higher rating, and of her and VA's respective obligations for 
obtaining specified different types of evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
addition, she was told to provide any relevant evidence in 
her possession.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004).  Subsequent to this letter, the RO 
readjudicated the veteran's claim, and provided a 
supplemental statement of the case in April 2006.  Thus, the 
defects with respect to the timing of the VCAA notice 
requirements were cured.  See Mayfield v. Nicholson, No. 05-
7157, slip op. at 8 (Fed. Cir. April 5, 2006).  Moreover, 
since there is no higher rating granted in this decision, 
there is no potential effective date issue that would warrant 
additional notice.  See Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  Hence, the VCAA notice requirements have been 
satisfied.  See 38 U.S.C. § 5103(a); 3.159.  

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and post-
service medical records have been obtained, to the extent 
identified and authorized by the veteran.  On a VA 
examination in April 2005, the veteran declined to undergo 
the physical gynecological examination, because she had an 
examination scheduled with her doctor within the next few 
weeks.  She stated that she would send in the examination 
report after the examination.  In July 2005, she was 
telephoned by a VA employee, and she said she had another 
appointment soon to get the results, and would forward the 
results within 30 days.  No records were received, and in 
February 2006, VA sent her a letter asking her to identify 
the treatment provider and authorize VA to obtain the 
records, or to obtain the records herself.  No response was 
received, and the absence of these records was also alluded 
to in the April 2006 supplemental statement of the case.  
Thus, VA has satisfied its duty to assist to the extent 
possible in light of the veteran's failure to fully 
cooperate, and the appeal has been decided on the basis of 
the evidence of record.  

Therefore, as VA satisfied its duties to inform and assist 
the claimant at every stage of this case, she is not 
prejudiced by the Board entering a decision on this issue at 
this time.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).







	(CONTINUED ON NEXT PAGE)

ORDER

An evaluation in excess of 10 percent for residuals of 
bilateral ovarian cystectomies is denied.



____________________________________________
	MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


